Exhibit 10.1

Silicon Valley Bank

Extension Agreement

Borrower: eGain Communications Corporation

Date: January 27, 2006

This Extension Agreement is entered into between Silicon Valley Bank (“Silicon”)
and the borrower named above (“Borrower”).

The Parties agree to amend the Loan and Security Agreement between them, dated
October 29, 2004 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment, shall have the meanings set forth in the Loan
Agreement.)

1. Extension—Revolving Line. The words “January 27, 2006”, set forth in
Section 4 of the Schedule are hereby amended to read “July 28, 2006”.

2. Extension—Equipment Draw Period. The sentence in Section 2.1.6(a) of the Loan
Agreement, which presently reads as follows:

“Through January 27, 2006 (the “Equipment Availability End Date”), Bank will
make advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding $250,000, plus the unpaid principal balance of the Equipment Advances
outstanding at October 20, 2005.”

is amended to read as follows:

“Through July 28, 2006 (the “Equipment Availability End Date”), Bank will make
advances (“Equipment Advance” and, collectively, “Equipment Advances”) not
exceeding $124,165, plus the unpaid principal balance of the Equipment Advances
outstanding at January 25, 2006.”

3. Eligible Accounts. Subsection (k) of the definition of “Eligible Accounts” in
Section 13.1 of the Loan Agreement, which presently reads “Accounts arising from
hosting, maintenance or support services, except for hosting services that have
been fully delivered;” is hereby deleted from the Loan Agreement. Said
subsection (k) is duplicative of subsection (1), and no substantive change is
intended by this modification.

4. Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $6,250 relating to the
extension in Section 1 above, and a fee of $1,242 relating to the amendment in
Section 2 above, which fees shall be

 

-1-



--------------------------------------------------------------------------------

  Silicon Valley Bank        Amendment to Loan Agreement

 

non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fees to
Borrower’s loan account or any of Borrower’s deposit accounts.

5. Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.

6. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

 

Borrower:     Silicon: EGAIN COMMUNICATIONS CORPORATION     SILICON VALLEY BANK
By  

/s/ Eric Smit

    By  

/s/ Samuel Thompson

 

President or Vice President

    Title  

Relationship Manager

By  

/s/ Eric Smit

       

Secretary or Ass’t Secretary

     

 

-2-